IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DUCKENS LIMA,                         §
                                        §   No. 298, 2017
        Defendant Below-                §
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID Nos. 1512001399 and
        Plaintiff Below-                §   1512011347 (S)
        Appellee.                       §

                           Submitted: October 30, 2017
                            Decided: November 6, 2017

                                    ORDER

      This 6th day of November 2017, it appears to the Court that, on October 10,

2017, the Chief Deputy Clerk issued a notice to the appellant to show cause why his

appeal should not be dismissed for his failure to file his opening brief on appeal.

The appellant failed to respond to the notice to show cause within the required ten-

day period. Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice